Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 is rejected under 35 U.S.C. 102a2 as being anticipated by King (US 2550823 A).
Regarding Claim 1, King discloses a method for raising a watercraft having a hull portion out of a body of water, said method comprising: positioning a floating apparatus beneath a watercraft in a body of water, wherein the floating apparatus comprises a hull supporting means (blocks show, not labeled, Fig. 1, Fig. 2.), air pump (C4, L5), plurality of conduits (Elements 32, 33 Fig. 1.),  and at least one buoyancy tank (C3, L29), and wherein each buoyancy tank comprises a hollow body and at least one rigid integrated cylindrical structure located wholly within the body (Elements, 33, 34, Fig. 16); coupling the hull supporting means to a hull of the watercraft; using the air pump to selectively displace a volume of air through the plurality of conduits and into the at least one buoyancy tank thereby increasing the atmospheric pressure within each buoyancy tank and thus increasing the buoyancy of the floatation apparatus causing the watercraft to lift out of the body of water. (C3, L30-C4, L11)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. US 11377180 B2 in view of Napier (US 9987964 B1)
Claims 18 discloses the apparatus features of Claims 1-9, but do not explicitly disclose the method of use with a boat trailer.  Napier disclose a floating apparatus for use with a boat trailer.  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to use the apparatus of patent 11377180 with the boat trailer method of Napier.  The motivation to modify patent 11377180 to apply to a boat trail so that “If the trailer is backed down the boat ramp and the wheels leave the boat ramp at an end-of-ramp drop-off, a source of compressed air may be used to inflate the bladder. This provides buoyancy to elevate the trailer wheels so that the tow vehicle may pull the trailer up the boat ramp. This provides buoyancy to elevate the trailer wheels so that the tow vehicle may pull the trailer up the boat ramp.” (Napier C1, L50)

Allowable Subject Matter
Claims 5-9 are allowed (pending a terminal disclaimer, see double patenting rejection above.).
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kmet (US 20090056771 A1) discloses a floatable watercraft trailer.  Tafoya (US 7419329 B1) discloses a floating platform with integrated rigid cylindrical structures are not located wholly within the buoyancy tank.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746. The examiner can normally be reached M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        27 Sept 2022